RENDERED: AUGUST 19, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-1719-MR

EARNEST BRADLEY HALL, JR.                                            APPELLANT


                 APPEAL FROM FLOYD CIRCUIT COURT
v.              HONORABLE JOHNNY RAY HARRIS, JUDGE
                      ACTION NO. 13-CR-00147


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                                OPINION
                        VACATING AND REMANDING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; ACREE AND TAYLOR, JUDGES.

TAYLOR, JUDGE: Earnest Bradley Hall, Jr., appeals from an order of the Floyd

Circuit Court denying his motion to return personal property seized upon his arrest.

For the reasons stated herein, we vacate and remand.

            Hall was arrested on or about July 13, 2013, in Floyd County,

Kentucky, after a law enforcement officer approached Hall’s vehicle and witnessed

Hall engaged in oral sex with a juvenile. Upon Hall’s arrest, various items of
personal property were seized. Hall was indicted on September 18, 2013, under

Kentucky Revised Statute (KRS) 510.155, unlawful use of electronic means

originating or received within the Commonwealth to induce a minor to engage in

sexual or other prohibited activities. On February 19, 2014, the Commonwealth

motioned the circuit court to dismiss the indictment because Hall had been indicted

in federal court “for the conduct that resulted in the Floyd County indictment.”

The circuit court granted the motion and the indictment against Hall was dismissed

by order entered the following day.

             On June 30, 2017, more than three years after the indictment was

dismissed, the Commonwealth filed a motion in the circuit court pursuant to KRS

500.090 for forfeiture and destruction of twenty-three items of personal property

seized upon Hall’s arrest. The Commonwealth cited KRS 218A.410, which refers

to property subject to forfeiture following a conviction for certain offenses in KRS

Chapter 218A related to controlled substances. The matter came before the circuit

court for a hearing on July 6, 2017. Only the Commonwealth was present. After

reviewing the motion, the court stated on the record, “Well, we are not going to

destruct anything because we probably don’t have it. So, that is moot.” However,

an order was never entered denying the Commonwealth’s motion.

             On August 29, 2019, Hall, pro se, filed a motion from federal prison

for the return of his personal property seized upon his arrest. Hall included a list of


                                          -2-
twenty-nine items of personal property he sought returned.1 The matter came

before the circuit court on October 31, 2019. Hall was not present. The

Commonwealth advised the circuit court that the property Hall sought had already

been forfeited. The circuit court entered an order on November 4, 2019, that

simply overruled the motion. The circuit court entered a second order on

November 12, 2019, that also overruled the motion, but indicated the court had

been “advised that said property has been forfeited.”

              Hall subsequently filed a motion for appointment of counsel and a

notice of appeal. The motion came before the circuit court on December 5, 2019.

Only the Commonwealth was present and informed the circuit court, “You could

appoint a million counsels and there’s nothing I could do because the property has

been forfeited.” The circuit court overruled Hall’s motion, but a written order does

not appear in the court record. This appeal follows.

              In forfeiture proceedings, the circuit court’s factual findings are

reviewed on appeal for clear error, while its rulings of law are reviewed de

novo. Commonwealth v. Coffey, 247 S.W.3d 908, 910 (Ky. 2008).

              Hall’s primary argument on appeal is that his personal property was

improperly forfeited because he was neither indicted nor convicted under KRS



1
 According to Earnest Bradley Hall, Jr.’s motion, the motor vehicle that was seized had
apparently been returned to Hall’s mother.

                                              -3-
218A. We agree that Hall was not convicted of any crime in the Floyd Circuit

Court; therefore, his personal property was not subject to forfeiture. However, the

disposition of his personal property is unclear from the record before us. We

therefore vacate the circuit court’s order denying the return of Hall’s property and

remand for factual findings regarding the disposition of the personal property.

              Hall was indicted under KRS 510.155. Although we agree KRS

Chapter 218A is inapplicable only to the extent Hall was not indicted nor convicted

for an offense related to controlled substances, KRS 500.0922 also allows for

forfeiture of personal property provided various criteria are met. KRS 500.092

provides, in relevant part:

              (1) (a) Notwithstanding KRS 500.090, all personal
                property which is not used as a permanent residence in
                this state which is used in connection with or acquired
                as a result of a violation or attempted violation of any
                of the statutes set out in subsection (3) of this section
                shall be subject to forfeiture under the same terms,
                conditions, and defenses and using the same process
                as set out in KRS 218A.405 to 218A.460 for
                property subject to forfeiture under that chapter.

                     (b) Notwithstanding KRS 500.090, all real
                       and personal property in this state which
                       is used in connection with or acquired as a
                       result of a violation or attempted violation
                       of KRS 531.310 or 531.320 shall be
                       subject to forfeiture under the same terms,
                       conditions, and defenses and using the

2
 Kentucky Revised Statutes 500.092 became effective on June 25, 2013, or approximately two
and one-half weeks before Hall’s arrest in Floyd County.

                                            -4-
                     same process as set out in KRS 218A.405
                     to 218A.460 for property subject to
                     forfeiture under that chapter.

            (2) Administrative regulations promulgated under KRS
              218A.420 shall govern expenditures derived from
              forfeitures under this section to the same extent that
              they govern expenditures from forfeitures under KRS
              218A.405 to 218A.460.

            (3) The following offenses may trigger forfeiture of
              personal property under subsection (1)(a) of this
              section:

                  (a) KRS 17.546;

                  (b) KRS 508.140 and 508.150 involving the
                    use of any equipment, instrument,
                    machine, or other device by which
                    communication or information is
                    transmitted, including computers, the
                    Internet or other electronic network,
                    cameras or other recording devices,
                    telephones or other personal
                    communications devices, scanners or
                    other copying devices, and any device
                    that enables the use of a transmitting
                    device;

                  (c) KRS 510.155[.]

KRS 500.092(1), (2), and (3) (emphasis added).

            Turning to KRS Chapter 218A for the proper procedural process, we

note KRS 218A.460(2) instructs:

            Following conviction of a defendant for any violation
            of this chapter, the court shall conduct an ancillary
            hearing to forfeit property if requested by any party other

                                        -5-
             than the defendant or Commonwealth. The
             Commonwealth’s attorney, or county attorney if the
             proceeding is in District Court, shall initiate the hearing
             by filing a motion requesting entry of a final order of
             forfeiture upon proof that the property was being used in
             violation of the provisions of this chapter. The final
             order of forfeiture by the court shall perfect in the
             Commonwealth or appropriate law enforcement agency,
             as provided in KRS 218A.420, right, title, and interest in
             and to the property. The Commonwealth may transfer
             any real property so forfeited by deed of general
             warranty.

             Hall was not convicted of a crime in the Floyd Circuit Court.

Therefore, any forfeiture of his personal property, if it occurred, was improper. At

the various hearings before the circuit court, the Commonwealth insisted Hall’s

property had already been forfeited; however, the circuit court did not grant the

Commonwealth’s motion, filed in 2017, to forfeit and destroy the property. Now,

before this Court, the Commonwealth acknowledges Hall raises a valid point in his

assertion that there is no record of when or if his personal property was forfeited.

             Accordingly, the circuit court’s finding that Hall’s personal property

had already been forfeited was clear error. The disposition of Hall’s property

remains unknown. We therefore vacate the order of the Floyd Circuit Court and

remand for proceedings consistent with this Opinion.

             ALL CONCUR.




                                         -6-
BRIEFS FOR APPELLANT:            BRIEF FOR APPELLEE:

Andrea Reed                      Daniel Cameron
Assistant Public Advocate        Attorney General of Kentucky
Department of Public Advocacy
Frankfort, Kentucky              Christina L. Romano
                                 Assistant Attorney General
                                 Frankfort, Kentucky




                                -7-